EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Randolph Calhoune on September 21, 2021.

The application has been amended as follows: 

In The Title:
A METHOD, SYSTEM, AND COMPUTER READABLE MEDIUM FOR LABELING AND DISTRIBUTING PRODUCTS HAVING MULTIPLE VERSIONS WITH RECIPIENT VERSION CORRELATION ON A PER USER BASIS

In The Claims:
1. (Currently Amended) A computer-implemented method, the method comprising: 
receiving a plurality of panels of label characteristics for a first product, each panel of label characteristics being associated with one or more label characteristics each having a value characterizing a label for the first product; 

storing the plurality of trained machine learning models in a storage device; 
receiving an indication of a selection of one or more second products, each of the second products having an associated defined panel of label characteristics; 
executing at least one of the plurality of trained machine learning models using the panels of label characteristics associated with the products in the received indication of the selection of the one or more second products as inputs to the at least one trained machine learning model execution to generate an output derived from the panels of label characteristics associated with the selection of one or more second products, wherein the plurality of different executable machine learning models includes at least one of a Gaussian Mixture Model (GMM) to generate an algorithmic version of a panel for a product in the received indication of the selection of the one or more second products a panel for a product in the received indication of the selection of the one or more second products s the algorithmic version of the panel for a product in the received indication of the selection of the one or more second products defined panels of label characteristics associated with the products in the received indication of the selection of the one or more second products
 for a product in the received indication of the selection of the one or more second products 

4. (Currently Amended) The method of claim 1, wherein a controller controls a product labeling device, the product labeling device including at least one of a labeling system interface, a labeling system processor, a label printer, and a label applicator.

7. (Currently Amended) The method of claim 1, wherein the input to the GMM of a panel for a product in the received indication of the selection of the one or more second products 

8. (Currently Amended) A system comprising:
a processor;
a storage device; and
a memory in communication with the processor, the memory storing program instructions, the processor operative with the program instructions to perform the operations of:
receiving a plurality of panels of label characteristics for a first product, each panel of label characteristics being associated with one or more label characteristics each having a value characterizing a label for the first product;

storing the plurality of trained machine learning models in a storage device;
receiving an indication of a selection of one or more second products, each of the second products having an associated defined panel of label characteristics;
executing at least one of the plurality of trained machine learning models using the panels of label characteristics associated with the products in the received indication of the selection of the one or more second products as inputs to the at least one trained machine learning model execution to generate an output derived from the panel of label characteristics associated with the selection of one or more second products, wherein the plurality of different executable machine learning models includes at least one of a Gaussian Mixture Model (GMM) to generate an algorithmic version of a panel for a product in the received indication of the selection of the one or more second products a panel for a product in the received indication of the selection of the one or more second products s the algorithmic version of the panel for a product in the received indication of the selection of the one or more second products defined panels of label characteristics associated with the products in the received indication of the selection of the one or more second products
 for a product in the received indication of the selection of the one or more second products 

11. (Currently Amended) The system of claim 8, wherein a controller controls a product labeling device, the product labeling device including at least one of a labeling system interface, a labeling system processor, a label printer, and a label applicator.

14. (Currently Amended) The system of claim 8, wherein the input to the GMM of a panel for a product in the received indication of the selection of the one or more second products 

15. (Currently Amended) A non-transitory computer readable medium having stored therein instructions that when executed cause a computer to perform a method comprising:
receiving a plurality of panels of label characteristics for a first product, each panel of label characteristics being associated with one or more label characteristics each having a value characterizing a label for the first product;
building a plurality of different executable machine learning models, each of the plurality of machine learning models being trained on at least a subset of the received panels of label characteristics for the first product;
storing the plurality of trained machine learning models in a storage device;

executing at least one of the plurality of trained machine learning models using the panels of label characteristics associated with the products in the received indication of the selection of the one or more second products as inputs to the at least one trained machine learning model execution to generate an output derived from the panel of label characteristics associated with the selection of one or more second products, wherein the plurality of different executable machine learning models includes at least one of a Gaussian Mixture Model (GMM) to generate an algorithmic version of a panel for a product in the received indication of the selection of the one or more second products a panel for a product in the received indication of the selection of the one or more second products s the algorithmic version of the panel for a product in the received indication of the selection of the one or more second products defined panels of label characteristics associated with the products in the received indication of the selection of the one or more second products
storing a result set based on the generated output in a database, wherein the generated algorithmic version of the panel for a product in the received indication of the selection of the one or more second products 

a controller controls a product labeling device, the product labeling device including at least one of a labeling system interface, a labeling system processor, a label printer, and a label applicator.

21. (Currently Amended) The medium of claim 15, wherein the input to the GMM of a panel for a product in the received indication of the selection of the one or more second products 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Eligibility Considerations:
	When considering at least the claim language recited above, the Examiner has concluded that the claims are eligible under 35 U.S.C. 101. Specifically, the claims recite statutory categories of invention, with claim 1 reciting a method (i.e., process); claim 8 reciting a system (i.e., machine), and claim 15 reciting a non-transitory computer readable medium (i.e., machine). The eligible features of the claims further include building a plurality of machine learning models, each of the models trained on a received plurality of panels of label characteristics of a first product, and executing a plurality of machine learning models including at least one Gaussian Mixture Model, using a panel of label characteristics of a second product as the input to generate an algorithmic version of the panel within a defined distribution to define a panel template. The claims do not recite an abstract idea because using panels of label characteristics in a plurality of machine learning models to define a panel template is not certain methods of organizing human activity, mental processes, nor mathematical concepts. As such, the claims recite eligible subject matter under 35 U.S.C. 101.

Prior Art Considerations:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the features of Applicant’s invention. Claims 1-5, 7-12, 14-19, and 21 are allowable.

The most relevant prior art of record includes Oral et. al. (US 20160063595 A1), Brandenberg et. al. (US 20170103447 A1), van der Made et. al. (US 20170236051 A1), and Wiklof et. al. (US 6246326 B1). Newly cited prior art Ashoori et. al. (US 20180315094 A1) and Rasmussen (NPL, “The Infinite Gaussian Mixture Model” (2000) Advances in Neural Information Processing Systems) is also relevant.
Oral discloses a customized product recommendation method that receives panels of characteristics of one or more products and inputs them into a canonical model, which can be machine-learned, to output a recommendation for product design template and storing the output (Oral, see at least: fig 4; [0030]-[0032], [0071]-[0075]). The panels also have unique identifiers 
Brandenberg discloses a plurality of label characteristics for first and second products, each having values (Brandenberg, see at least: [0051], [0054], [0061]). The label characteristics of the first products can be used to output the label characteristics of the second products (Brandenberg, see at least: [0057]-[0058], [0062]). Brandenberg also discloses the products are wine and can be obtained via a website (Brandenberg, see at least: [0067], [0081]). The model used is a user level model for providing product recommendations, and can be used to perform at least one function using the label characteristics (Brandenberg, see at least: [0061]-[0062]). Brandenberg does not disclose building, storing, or executing a plurality of machine learning models, nor the Gaussian Mixture Model.
van der Made discloses building, storing, and executing a plurality of machine learning models, specifically hierarchical deep learning neural networks that recognizes labeling patterns (van der Made, see at least: [022]-[0026], [0033]). van der Made does not disclose using panels of label characteristics of one or more products that are wine nor the Gaussian Mixture Model.
Wiklof discloses a product labeling device that uses artificial intelligence to print labels (Wiklof, see at least: figs 1-2; [4:2-20]). The product labeling device includes an interface, controller, label printer, and label applicator (Wiklof, see at least: figs 1-2; [3:48-56]). Wiklof does not disclose panels of label characteristics of one or more products that are wine, building, storing, and executing of a plurality of machine learning models, nor the Gaussian Mixture Model.

Rasmussen discloses infinite and finite Gaussian Mixture Models and how the output of the model is an algorithmic version that fits within a defined distribution (Rasmussen, see at least: section 4). Rasmussen does not disclose panels of label characteristics of one or more products that are wine nor building, storing, and executing a plurality of machine learning models.
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1-5, 7-12, 14-19, and 21 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.

Examiner’s Comment
The Examiner notes the attached non-patent literature titled “New Methods for Template Selection and Compression in Continuous Speech Recognition”, published on August 31, 2011 by Xie Sun et. al. in Interspeech, hereinafter referred to as “Sun.” Sun describes using Gaussian Mixture Models for vocal feature extraction in speech recognition. Although describing Gaussian Mixture Models, Sun does not describe the features of the claimed invention.

The Examiner notes the attached non-patent literature titled “Accurate image segmentation using Gaussian mixture model with saliency map”, published on December 27, 2017 by Hui Bi et. al. in Pattern Analysis and Applications, hereinafter referred to as “Bi.” Bi describes extracting image features using Gaussian Mixture Models via saliency maps. Although describing Gaussian Mixture Models, Bi does not describe the features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625